Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/28/2018 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
Claim 7 which claim 10 is dependent on recites “method of payment options comprises at least one of the following: an option to pay automatically and an option to pay manually at the one or more toll stations”. In other words claim 7 defines 2 options for payments however, claim 10 defines only one of the payment options of claim 7. Which renders claim 10 optional.  
Claim 11 which claims 12-13 is dependent on recites “either a confirmation that the first fee has been deducted from the user account or an indication that the first fee has not been deducted from the user account”. In other words claim 11 defines 2 confirmation options for toll payments however, claims 12-13 define only one of the confirmation options of claim 11. Which renders claims 12-13 optional.  
Claim 16 which claims 17 is dependent on recites “output the at least one payment option either or both upon receiving data indicative of a route of the vehicle from a satellite navigation system in communication with the controller and when the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 21 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The claims are ambiguously constructed and indeterminate in scope because they purport to claim both a system and method.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 21 embrace or overlap two separate statutory classes of invention set forth in 35 U.S.C. 101 in a single claim.  A claim of this type is precluded by the express language of 35 U.S.C. 101 which is drafted so as to set forth the statutory classes of invention in the alternative only.  Each statutory class of claims must be considered independently on its own merits, see Ex parte Lyell (BdPatApp&Int) 17 USPQ2d 1548 Ex Parte Lyell.
Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1, 18, 19, 20 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “receive a first data set, wherein the first data set corresponds to one or more toll 
The recited limitations above are a process that, under the broadest reasonable interpretation, covers performance of the limitation done by a human using generic computer components. That is, other than reciting “human machine interface”, nothing in the claim element precludes the steps from practically being performed by a human using generic computer component. For example, “receive”, “process”, “output”, “allocate” and “output” in the context of this claim encompasses the user to manually determine receive and process toll station information and present it to the user in order to determine which lane should be used based on the vehicle’s information. 
This judicial exception is not integrated into a practical application. In particular, the claims only recite two additional elements- a “human machine interface” and a “non-transitory computer readable medium” to perform the above recited steps. The computer elements recited at a high-level of generality (generic computer elements performing a generic computer function of receiving information, identifying solutions and determining what should be presented to a user) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements recited do not integrate the abstract idea into a 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer elements to perform the steps of claims 1, 18, 19, 20 and 21 amount to no more than mere instructions to apply the exception using a generic computer component cannot provide an inventive concept. 
The limitations of the dependent claims 2-17, further describe the identified abstract idea. In addition, the limitations of claims 2-5, 7-13, 15 and 17 define how toll payment and lanes are allocated to the vehicles which further describes the abstract idea. The generic computer component of claims 6, 14 and 16 (human machine interface and satellite navigation system) merely serve as the generic computer component and the functions performed by the generic computer components essentially amount to the abstract idea identified above. None of the dependent claims when taken separately in combination with each dependent claims parent claim overcome the above analysis and are therefore similarly rejected as being ineligible.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Roelle et al. referred herein as Roelle (U.S. Patent Application Publication No. 2015/0233727) in view of Ramasamy (U.S. Patent No. 10,309,789)

As to claims 1, 18, 19, 20 and 21, Roelle teaches: 
receive a first data set, wherein the first data set corresponds to one or more toll stations; (para 10 “the occurrence of a certain weather situation, precipitation intensities, references to snow chain laws, instructions about the possible lack of snow chains in the vehicle, information about toll stations, in particular prices, 
receive a second data set indicating either or both lane and traffic information associated with at least one of the toll stations; (para 10 “the occurrence of a certain weather situation, precipitation intensities, references to snow chain laws, instructions about the possible lack of snow chains in the vehicle, information about toll stations, in particular prices, payment options, probable waiting times or open lanes, predicted rest stops and times, range limits with respect to the available fuel supply and the expected arrival at the last possible gas station in the current country or before a highway, for example, can be displayed.”)
process the first data set to determine at least one payment option associated with the one or more toll stations; (para 34 “if a toll station is displayed along the route mapped, payment of toll fees electronically by means of the vehicle assistance device may be offered in addition. Furthermore, advance reservation of a parking place can also be offered as an additional option in a parking garage that is displayed.”)
output the at least one payment option to a human machine interface for selection by a user of a vehicle; (para 34 “if a toll station is displayed along the route mapped, payment of toll fees electronically by means of the vehicle assistance device may be offered in addition.)
Roelle does not teach:

output the allocated toll station lane to a human machine interface to guide the user.
However, Ramasamy teaches: 
allocate a toll station lane of a first toll station based on the second data set; (col 9 lines 36-57 “In some examples, the lane assignment system 480 may receive one or more requests for specific lane types. For example, an electric vehicle equipped with inductive charging equipment may transmit a request for a lane equipped with inductive charging capabilities. In some examples, the lane assignment system 480 may receive a request from a car on a scenic drive for a lane near a scenic overlook or scenic area.” Col 10 lines 23-38 “As discussed above, the lane assignment server 482 may access lane information independently of any received request. For example, the lane assignment server 482 may receive information indicating an accident or increased traffic and may access road or lane information to update such information to determine updated lane assignments for vehicles travelling along the affected portion of the road. In some examples, the lane assignment server 482 may access lane information indicating lanes having differing speed limits or lane restrictions, such as high-occupancy vehicle lanes, emergency vehicle only lanes, bus or taxi-only lanes, etc. Lane information may also include one or more driving modes, e.g., autonomous or manual, or may include vehicle status information, such as normal status, disabled status, low fuel, mechanical problem, student driver, emergency vehicle, or other information.”)


As to claim 2, Roelle in view of Ramasamy teach all the limitations of claim 1 as discussed above. 
Roelle does not teach:
wherein the toll station lane is allocated based on at least one of the following: a user-selected method of payment associated with a subset of lanes; lane closure information associated with a subset of lanes; a class of the vehicle; an occupancy of the vehicle; and traffic in one or more lanes relative to one or more other lanes.
However, Ramasamy teaches:
wherein the toll station lane is allocated based on at least one of the following: a user-selected method of payment associated with a subset of lanes; lane closure information associated with a subset of lanes; a class of the vehicle; an occupancy of the vehicle; and traffic in one or more lanes relative to one or more other lanes.(col 9-10 lines 65-6 “For example, the lane assignment system 480 may receive a notification of a lane closure, such as due to an accident. The lane assignment server 482 may then access the data store 484 to obtain vehicle information about vehicles approaching the lane closure. In some examples, the lane assignment server 482 may transmit a message to vehicles travelling on the 
It would have been obvious to one having skill in the art at the effective filling date of the invention to assign lanes for vehicles in Roelle as taught by Ramasamy. Motivation to do so comes from the knowledge taught by Ramasamy that doing so would reduce traffic. (col 7 lines 41-48)
As to claim 3, Roelle in view of Ramasamy teach all the limitations of claim 1 as discussed above. 
Roelle further teaches:
wherein the first data set comprises one or more monetary values associated with each of the one or more toll stations.(para 10 “According to another embodiment, the occurrence of a certain weather situation, precipitation intensities, references to snow chain laws, instructions about the possible lack of snow chains in the vehicle, information about toll stations, in particular prices, payment options, probable waiting times or open lanes, predicted rest stops and times, range limits with respect to the available fuel supply and the expected arrival at the last possible gas station in the current country or before a highway, for example, can be displayed. In addition, events detected by sensor units in the vehicle, for example, a dwindling supply of windshield wiper fluid and the nearest opportunity for replenishing the wiper fluid or distant points for maintenance intervals may also be displayed.”)
As to claim 4, Roelle in view of Ramasamy teach all the limitations of claim 3 as discussed above. 

the controller being further configured to calculate one or more fees based on a number of the one or more toll stations located along a route of the vehicle. (para 34 “if a toll station is displayed along the route mapped, payment of toll fees electronically by means of the vehicle assistance device may be offered in addition.)
As to claim 5, Roelle in view of Ramasamy teach all the limitations of claim 3 as discussed above. 
Roelle further teaches:
the controller being further configured to receive a first user input selecting the at least one payment option. (para 10 and 34 “if a toll station is displayed along the route mapped, payment of toll fees electronically by means of the vehicle assistance device may be offered in addition.)
As to claim 6, Roelle in view of Ramasamy teach all the limitations of claim 5 as discussed above. 
Roelle further teaches:
the controller being further configured to output one or more method of payment options to a human machine interface based on the first user input. (para 10 and 34 “if a toll station is displayed along the route mapped, payment of toll fees electronically by means of the vehicle assistance device may be offered in addition.)
As to claim 7, Roelle in view of Ramasamy teach all the limitations of claim 6 as discussed above. 

wherein the one or more method of payment options comprises at least one of the following: an option to pay automatically, and an option to pay manually at the one or more toll stations.(para 34 examiner interprets the payment through the vehicle assistance device to be the automatic payment)
As to claim 15, Roelle in view of Ramasamy teach all the limitations of claim 1 as discussed above. 
Roelle further teaches:
wherein the first data set is dependent on at least one of the following: a route of the vehicle, wherein the route of the vehicle is a first route calculated based on at least one geographical location; a traffic sign recognition; a vehicle-to-vehicle communication; or an infrastructure-to-vehicle communication. (para 5 “One embodiment of a vehicle assistance device according to the invention includes a control unit for generating data, which provides information with respect to the temporal occurrence of an event along a route of a vehicle and a display unit for displaying a map of the route between a starting point and a destination point of the route. The control unit controls the display unit with the data. The control unit generates the data in such a way that the information characterizing the occurrence of an event is displayed along the map of the route on the display unit as a function of the point-in-time of occurrence of the event.” Para 18 “FIG. 1 shows an embodiment of a vehicle (driven) assistance device 10 for display of information along a map of a route, this device 10 being installed in a vehicle 1. The driver assistance device includes a control unit 100 for generating data 
As to claim 16, Roelle in view of Ramasamy teach all the limitations of claim 1 as discussed above. 
Roelle further teaches:
output the at least one payment option either or both upon receiving data indicative of a route of the vehicle from a satellite navigation system in communication with the controller and when the vehicle is a predetermined distance from a toll station located along a route of the vehicle. (para 34 “if a toll station is displayed along the route mapped, payment of toll fees electronically by means of the vehicle assistance device may be offered in addition.”)

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Roelle et al. referred herein as Roelle (U.S. Patent Application Publication No. 2015/0233727) in view of Ramasamy (U.S. Patent No. 10,309,789), further in view of Rovik et al. referred herein as Rovik (U.S. Patent Application Publication No. 2017/0228717)

As to claim 8, Roelle in view of Ramasamy teach all the limitations of claim 6 as discussed above.
Roelle and Ramasamy do not teach:
receive a second user input selecting one of the one or more method of payment options;
process the second data set based on the received second user input;
allocate the toll station lane based on the processing of the second data set.
However Rovik teaches:
receive a second user input selecting one of the one or more method of payment options; (para 40 “notifying the user of an approaching toll facility, enabling the user to select and prepare a desired form of payment prior to reaching the toll facility, and guiding the vehicle into an appropriate payment lane. For example, the computing device may incorporate visual recognition routines and reference files enabling the computing device to process images from the vision system, to identify such features as the locations of manned toll booths and cash payment booths relative to the vehicle current position. This capability may aid the computing device in generating notification to a driver including the direction in which the vehicle must be steered and the locations of desired payment lanes. The capability also aids in autonomously driving the vehicle toward the desired payment lanes.” Fig. 4)
process the second data set based on the received second user input;(para 40)

It would have been obvious to one having skill in the art at the effective filling date of the invention to allow the user to pick the method of payment in Roelle in view of Ramasamy as taught by Rovik. Motivation to do so comes from the knowledge well known in the art that doing so would make the system user friendly. 
As to claim 9, Roelle in view of Ramasamy, further in view of Rovik teach all the limitations of claim 8 as discussed above.
Roelle and Ramasamy do not teach:
wherein the allocated toll station lane is output when the vehicle is at a pre-determined distance from the first toll station.
However, Rovik teaches:
wherein the allocated toll station lane is output when the vehicle is at a pre-determined distance from the first toll station.(para 38-40 “Referring to FIG. 3, in block 301, through constant monitoring of the road ahead of the vehicle (including imaging and interpretation of road signs by vision system 15a), comparison of the current vehicle location with GPS coordinates of known toll facilities in the navigation system, and comparison of the current vehicle location with coordinates or navigation information relating to known toll facilities saved in memory (for example, in memory 115), the computing device 14 determines if and when the vehicle 11 is approaching a toll facility.” Examiner interprets that the comparison of the GPS coordinates (i.e. predetermined distance) is obtained in order to display options for the driver)
.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Roelle et al. referred herein as Roelle (U.S. Patent Application Publication No. 2015/0233727) in view of Ramasamy (U.S. Patent No. 10,309,789), further in view of Rovik et al. referred herein as Rovik (U.S. Patent Application Publication No. 2017/0228717), further in view of Underwood (U.S. Patent Application No. 2013/0090991)

As to claim 10, Roelle in view of Ramasamy, further in view of Rovik teach all the limitations of claim 8 as discussed above.  
Roelle further teaches offering the user to pay automatically through the vehicle device. (para 34)
Roelle and Ramasamy do not teach:
receive a first user input indicating a first payment option and a second user input indicating a selection to pay automatically;
However, Rovik teaches:
receive a first user input indicating a first payment option and a second user input indicating a selection to pay automatically; (para 60, “If the user chooses to pay tolls using a credit/debit card, the user may touch field 425 to elect this payment 
It would have been obvious to one having skill in the art at the effective filling date of the invention to allow the user to select which method of payment is appropriate in Roelle in view of Ramasamy as taught by Rovik. Motivation to do so comes from the knowledge well known in the art that doing so would reduce traffic and organize toll lanes.
Roelle, Ramasamy and Rovik do not teach:
transmit a request to deduct a first fee associated with the first payment option from a user account; 
receive a first signal indicating a result of the request based on contents of the user account.
However, Underwood teaches:
transmit a request to deduct a first fee associated with the first payment option from a user account; (para 36 “In step 513, the platform 113 provides for receipt of a request for authorization of payment of a toll for the subscriber when a user device of the subscriber is within a predetermined distance of a toll collection location.”)
receive a first signal indicating a result of the request based on contents of the user account. (para 36 “In step 515, payment of the toll is authorized to a toll collector, for example, if the subscriber's account is valid and has sufficient funds 
It would have been obvious to one having skill in the art at the effective filling date of the invention to authorize toll payments in Roelle in view of Ramasamy, further in view of Rovik as taught by Underwood. Motivation to so come from the knowledge taught by Underwood that doing so would act as an efficient method of automatically providing payment without slowing traffic around the toll collection area. (para 21)
As to claim 11, Roelle in view of Ramasamy, further in view of Rovik, further in view of Underwood teach all the limitations of claim 10 as discussed above. 
Roelle, Ramasamy and Rovik do not teach:
wherein the first signal comprises either a confirmation that the first fee has been deducted from the user account or an indication that the first fee has not been deducted from the user account.
However, Underwood teaches:
wherein the first signal comprises either a confirmation that the first fee has been deducted from the user account or an indication that the first fee has not been deducted from the user account. (para 36 “In step 515, payment of the toll is authorized to a toll collector, for example, if the subscriber's account is valid and has sufficient funds to pay the toll. In step 517, the user device is provided with an acknowledgement of payment of the toll.” Fig. 6C)
It would have been obvious to one having skill in the art at the effective filling date of the invention to authorize toll payments in Roelle in view of Ramasamy, further in view of Rovik as taught by Underwood. Motivation to so come from the knowledge 
As to claim 12, Roelle in view of Ramasamy, further in view of Rovik, further in view of Underwood teach all the limitations of claim 11 as discussed above. 
Roelle, Ramasamy and Rovik do not teach:
the controller being further configured to transmit the first signal confirming payment of the first fee to the first toll station.
However, Underwood teaches:
the controller being further configured to transmit the first signal confirming payment of the first fee to the first toll station. (para 36 “In step 515, payment of the toll is authorized to a toll collector, for example, if the subscriber's account is valid and has sufficient funds to pay the toll. In step 517, the user device is provided with an acknowledgement of payment of the toll.” Fig. 6C)
It would have been obvious to one having skill in the art at the effective filling date of the invention to authorize toll payments in Roelle in view of Ramasamy, further in view of Rovik as taught by Underwood. Motivation to so come from the knowledge taught by Underwood that doing so would act as an efficient method of automatically providing payment without slowing traffic around the toll collection area. (para 21)

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Roelle et al. referred herein as Roelle (U.S. Patent Application Publication No. 2015/0233727) in view of Ramasamy (U.S. Patent No. 10,309,789), further in view of Rovik et al. referred herein as Rovik (U.S. Patent Application Publication No. 2017/0228717), further in view 

As to claim 13, Roelle in view of Ramasamy, further in view of Rovik, further in view of Underwood teach all the limitations of claim 12 as discussed above. 
Roelle, Ramasamy, Rovik and Underwood do not teach:
output a signal to cause a barrier of the first toll station automatically open in response to the first signal confirming payment of the first fee.
However, Nawrocki teaches:
output a signal to cause a barrier of the first toll station automatically open in response to the first signal confirming payment of the first fee.(para 21 “In the system of the invention long-range antenna is a network of identification, which automatically captures vehicles approaching a gate or a barrier. If they have the authorization, the barrier or gate opens automatically. At the same time the antennas record the event in the system, automatically collecting, gathering and processing information regarding, for example, personnel and number of vehicles present in the protected area. The system has an implemented algorithm, which is used to intelligently read license plates.”)
It would have been obvious to one having skill in the art at the effective filling date of the invention to open the gate after authorizing toll payments in Roelle in view of Ramasamy, further in view of Rovik, further in view of Underwood as taught by Nawrocki. Motivation to so come from the knowledge well known in the art that doing so would reduce traffic.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZEINA ELCHANTI/Examiner, Art Unit 3628